Citation Nr: 0829184	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  07-38 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) pursuant to 38 U.S.C.A. § 1318.

3.  Entitlement to service connection for a psychiatric 
disorder and peripheral neuropathy of the left leg, for 
accrued benefits purposes.

4.  Entitlement to a disability evaluation in excess of 20 
percent for low back disability, for accrued benefits 
purposes.


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to December 
1972.  The veteran passed away in March 2006; at the time of 
his death, he was in receipt of VA benefits.  The appellant 
is the veteran's widow. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 letter decision of 
the Department of Veterans Affairs (VA) Regional Office in 
St. Petersburg, Florida.  In July 2008, a hearing on appeal 
was held before the undersigned, who is the Acting Veterans 
Law Judge designated by the Chairman to conduct that hearing.  
A transcript of the hearing is of record.

In accordance with the provisions of 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900 (2007), this case has been 
advanced on the Board's docket for good cause shown.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action is required.


REMAND

The veteran served in the US Army during the Vietnam War.  As 
a result of that service, he was stationed in the Republic of 
Vietnam where he may have been exposed to chemical dioxins 
such as Agent Orange.  The veteran was subsequently released 
from service in 1972.  

Thirty-four years later, the veteran died in March 2006.  The 
death certificate further listed the following reasons as 
causing the veteran's death:

Multi-organ failure;
Upper gastrointestinal bleeding;
Hepatitis C;
Esophageal varices; and,
Liver failure.

At the time of his death, the veteran was service connected 
for the following conditions:  low back syndrome (20 percent) 
and tinnitus (10 percent).  Additionally, when he passed 
away, the veteran was attempting to obtain service connection 
for a dysthymic disorder, to include as being secondary to 
his service connected low back disability, and for peripheral 
neuropathy of the left leg.  He also had an outstanding claim 
for an increased evaluation for low back disability, 
evaluated as 20 percent disabling.

Following the veteran's death, the appellant, his widow, 
submitted a claim for benefits.  To support her claim, the 
appellant provided testimony before the undersigned Acting 
Veteran's Law Judge (AVLJ) in July 2008.  During that 
hearing, the appellant contended that as a result of her 
husband's service in South Vietnam, he suffered from an 
acquired psychiatric disorder, to include dysthymic disorder 
and post-traumatic stress disorder (PTSD).  She maintains 
that it was the psychiatric disorder that caused the 
veteran's later-in-life disabilities, diseases, and 
disorders, and that also led to his use of drugs and alcohol.  

A review of claims folder indicates that only a smattering of 
the veteran's health records over the last year of his life 
have been included in the folder.  Most importantly, the 
veteran's terminal care records have not been obtained and 
included in the claims folder for review.  The Certificate of 
Death shows that the veteran died as an inpatient at the 
Miami VA Medical Center (VAMC).  Although the appellant's 
claim has been denied, it may be that these medical records 
in general, and especially the terminal treatment records, 
will provide more details on how the veteran died and the 
cause of his death.  Indeed, the Board notes that VA records 
are constructively part of the record which must be 
considered.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); 
38 C.F.R. § 3.159(c)(2) (2007) (the duty to assist 
particularly applies to relevant evidence known to be in the 
possession of the Federal Government, such as VA records).  
Such records are therefore needed for this decision and may 
lead to a positive determination of the appellant's claim.  
The RO/AMC has a duty to obtain those records and if that is 
not successful, then to inform the appellant that it has 
attempted to obtain those records and that it is her 
responsibility to secure those records and forward them to 
the VA for review.

Further, there is evidence that the veteran was receiving 
disability benefits through the Social Security 
Administration (SSA) prior to his death.  A December 2005 
Joint Motion for Remand, which pertained to the veteran's 
claim for benefits, identified the existence of these records 
and their overall importance to his claims.  The SSA decision 
awarding the veteran these benefits, to include the records 
that it considered in making the decision, have yet to have 
been obtained.  The duty to assist particularly applies to 
relevant evidence known to be in the possession of the 
Federal Government, such Social Security records.  See 
38 C.F.R. § 3.159(c) (2) (2007); see also Dixon v. Gober, 14 
Vet. App. 168, 171 (2000).  Therefore, the RO must obtain all 
available records relating to the appellant's claim for 
Social Security disability benefits.

Also, the Board notes that, while the appeal was pending, the 
United States Court of Appeals for Veterans Claims, 
hereinafter the Court, issued a decision with regard to the 
content of VCAA notices relevant to DIC claims.  See Hupp v. 
Nicholson, 21 Vet. App. 342 (2007) [The Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007)].  In Hupp¸ the 
Court held that a notice with regard to a claim for DIC 
benefits must include:

(1) a statement of the conditions (if 
any) for which the veteran was service-
connected at the time of his or her 
death; 
(2) an explanation of the evidence and 
information required to substantiate a 
DIC claim based on a previously service-
connected disability; and 
(3) an explanation of the evidence and 
information required to substantiate a 
DIC claim based on a disorder not yet 
service connected. 

Additionally, if the claimant raises a specific issue 
regarding a particular element of the claim, the notice must 
inform the claimant of how to substantiate the assertion, 
taking into account the evidence submitted in connection with 
the application.

In the present case, a June 2006 letter informed the 
appellant of the evidence required to show that service 
connection for the cause of the veteran's death is warranted.  
The letter also advised her of the evidence necessary to 
support a claim for DIC benefits along with accrued benefits.  
However, the letter did not inform her of the disabilities 
for which the veteran was service-connected or of the 
evidence required to support a claim for benefits based on a 
nonservice-connected disorder.  Additionally, the appellant 
has advanced specific arguments regarding when the veteran's 
psychiatric disorder was first present, the other conditions 
caused by his psychiatric disorder, and the relationship 
between all of these conditions and his ultimate cause of 
death.  The June 2006 letter further did not address any 
particular argument made by the appellant or the evidence she 
needed to submit to support her contentions.  Thus, this 
remand for substantive development will provide the 
opportunity to properly notify the appellant in accordance 
with Hupp, supra.

Accordingly, further appellate consideration will be deferred 
and the case is remanded to the RO for the following actions:

1.  The appellant should be issued a 
letter addressing the elements required 
under Hupp, supra.  Specifically, the 
letter should inform the appellant of the 
veteran's service-connected disabilities, 
explain the evidence and information 
required to substantiate a DIC claim 
based on a non-service connected 
disorder, and address her claims 
regarding her accrued benefit claim.  

2.  Contact the appellant and ask her to 
provide the name(s) of all VA and non-VA 
physicians and healthcare providers that 
treated the veteran for his any 
psychiatric or left leg disability and 
his service connected low back 
disability.  She should be provided 
Authorization and Consent to Release 
Information to the Department of Veterans 
Affairs Forms (Form 21-4142) for those 
for whom he has not already provided to 
VA.  After securing the necessary 
release(s), the RO should obtain those 
records that have not been previously 
secured.  To the extent there is an 
attempt to obtain records that is 
unsuccessful, the claims file should 
contain documentation of the attempts 
made.  The appellant should also be 
informed of the negative results, and 
should be given opportunity to submit the 
requested records.


3.  Obtain and associate with the claims 
file the Social Security Administration 
(SSA) decision to grant benefits to the 
veteran and the records upon which that 
decision was based.  If the search for 
such records has negative results, the 
claims file must be properly documented 
as to the unavailability of these 
records.

4. Obtain copies of the veteran's 
inpatient and outpatient treatment 
records from the Miami VAMC since 
December 2002.  The RO should 
specifically obtain the veteran's 
clinical treatment records that show 
treatment for his service-connected 
disabilities, disorders, and conditions, 
and for any psychiatric disorder and left 
leg disability.  Of particular interest 
are the terminal treatment records.  Any 
negative reply should be recorded in the 
claims file.

5.  Only after all of the veteran's 
medical records have been obtained and 
included in the claims folder, the RO/AMC 
should arrange for the veteran's file to 
be reviewed by a VA doctor.  The claims 
folder and a copy of this remand are to 
be made available to the examiner to 
review prior to the review.

The examiner is asked to provide 
observations to the following items:

a.  Based on the complete medical record, 
at the time of the veteran's death was 
his multi-organ failure due to his human 
immunodeficiency virus/infection or to 
another condition for which he was 
service connected or to a condition that 
should be service-connected, to include 
an acquired psychiatric disorder 
(dysthymic disorder and/or PTSD) and a 
left leg disability? 

b.  Additionally, the examiner is asked 
to provide comments with respect to the 
veteran's last days including the reasons 
for the veteran's death. 

c.  The examiner should be asked to 
provide an opinion as to whether the 
veteran's various service-connected 
disabilities and those disabilities that 
should have been service connected, 
including the treatment thereof, caused 
or resulted in his death, or contributed 
to his death. 

If a conclusion cannot be made concerning 
any of the comments and opinions 
requested, the examiner should comment 
accordingly.

The result proffered by the examiner must 
reference the complete claims folders and 
any inconsistent past diagnoses or 
conclusions given.  It is requested that 
the results of the opinion be typed and 
included in the claims folder for review.

6.  Following completion of the 
foregoing, the RO/AMC must review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is 

incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the requested doctor's 
opinion.  If the report does not include 
fully detailed responses to the 
questions/comments asked therefor, the 
reports must be returned for corrective 
action.  38 C.F.R. § 4.2 (2007) and see 
Stegall v. West, 11 Vet. App. 268 (1998).

Thereafter, the RO/AMC should readjudicate the claims.  If 
the benefits sought on appeal remain denied, the appellant 
and the appellant's representative should be provided a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issues currently on appeal.  An appropriate period of time 
should be allowed for response.  Thereafter, the case should 
be returned to the Board, if in order.  The Board intimates 
no opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

